Exhibit 10.17
EXECUTION COPY
Joinder Agreement
This JOINDER AGREEMENT, dated as of August 15, 2008 is delivered pursuant to
Section 15 of the First Priority Pledge and Security Agreement and Irrevocable
Proxy, dated as of June 4, 2008, among Residential Funding Company, LLC, GMAC
Mortgage, LLC, certain of their Affiliates from time to time parties thereto as
Grantors, GMAC, LLC, as Lender and Lender Agent, and Wells Fargo Bank, N.A., as
First Priority Collateral Agent (as amended, supplemented, restated or otherwise
modified from time to time, the “Pledge and Security Agreement”). Capitalized
terms used herein without definition are used as defined in the Pledge and
Security Agreement.
By executing and delivering this Joinder Agreement, GMAC Home Services, LLC (the
“New Equity Pledgor”), as provided in Section 15 of the Pledge and Security
Agreement, hereby becomes a party to the Pledge and Security Agreement as an
Equity Pledgor thereunder with the same force and effect as if originally named
as an Equity Pledgor therein and, without limiting the generality of the
foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations, hereby mortgages, pledges, assigns, transfers and
hypothecates to the First Priority Collateral Agent for the benefit of the
Lender Parties, and grants to the First Priority Collateral Agent for the
benefit of the Lender Parties a lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of the New Equity
Pledgor described in Annex A and expressly assumes all obligations and
liabilities of an Equity Pledgor thereunder. The New Equity Pledgor hereby
agrees to be bound as an Equity Pledgor for the purposes of the Pledge and
Security Agreement.
In addition to the foregoing, the New Equity Pledgor hereby agrees to be bound
by the terms and conditions of the Intercreditor Agreement and the Loan
Agreement (each as defined under the Pledge and Security Agreement, and as
amended, supplemented, amended and restated or otherwise modified from time to
time) as if it had signed as an Obligor thereunder.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the New
Equity Pledgor hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Collateral listed on Annex A to this
Joinder Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Obligations.
The New Equity Pledgor hereby represents and warrants that each of the
representations and warranties contained in Section 6 of the Pledge and Security
Agreement applicable to it is true and correct on and as the date hereof as if
made on and as of such date.
Joinder – GMAC Home Services, LLC

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.

            GMAC HOME SERVICES, LLC
      By:   /s/ James N. Young       Name:  James N. Young       Title:  Chief
Financial Officer      

     
ACKNOWLEDGED AND AGREED as of the date first above written:
   
 
   
GMAC, LLC
as Lender Agent
   
 
   
By: /s/ David C. Walker
 
Name: David C. Walker
   
Title: Group Vice President
   
 
   
WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
   
 
   
By: /s/ Alfia Monastra
 
Name: Alfia Monastra
   
Title: Vice President
   
 
   
WELLS FARGO BANK, N.A.,
as Collateral Control Agent
   
 
   
By: /s/ Alfia Monastra
 
Name: Alfia Monastra
   
Title: Vice President
   

Joinder — GMAC Home Services, LLC

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED FOR
PURPOSES OF THE LOAN AGREEMENT
as of the date first above written:

     
GMAC MORTGAGE, LLC
   
 
   
By: /s/ Elizabeth T. Kelly
 
Name: Elizabeth T. Kelly
   
Title: Assistant Treasurer
   
 
   
RESIDENTIAL FUNDING COMPANY, LLC
   
 
   
By: /s/ Elizabeth T. Kelly
 
Name: Elizabeth T. Kelly
   
Title: Assistant Treasurer
   

Joinder — GMAC Home Services, LLC

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Equity Pledgor executing this Joinder Agreement shall mean
with respect to such Equity Pledgor:
All of such Equity Pledgor’s right, title and interest, in, to, and under,
whether now or hereafter existing, owned or acquired and wherever located and
howsoever created, arising or evidenced, all of the following:
     (a) all Pledged Shares of each Pledged Share Issuer identified in Item A of
Attachment I to the Pledge and Security Agreement;
     (b) all other Pledged Shares issued by any Pledged Share Issuer and pledged
hereunder by any Equity Pledgor from time to time;
     (c) all promissory notes, if any, of each Pledged Note Issuer identified in
Item D of Attachment I to the Pledge and Security Agreement;
     (d) all other Pledged Notes, if any, issued by any Pledged Note Issuer from
time to time;
     (e) all Pledged Note Liens, if any;
     (f) all Pledged Interests of each Pledged Interest Issuer identified in
Item B of Attachment I to the Pledge and Security Agreement (including, without
limitation, the Pledged Interests described in Annex B hereto);
     (g) all other Pledged Interests issued by any Pledged Interest Issuer and
pledged hereunder by any Equity Pledgor from time to time;
     (h) all Dividends, Distributions, interest, and other payments and rights
with respect to any Pledged Shares or Pledged Interests;
     (i) all Deposit Accounts and all Property deposited or carried therein or
credited thereto; and
     (j) all Securities Accounts and all Property (including all Investment
Property and Financial Assets) deposited or carried therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Securities Accounts;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the
Joinder — GMAC Home Services, LLC

 



--------------------------------------------------------------------------------



 



loss, nonconformity or any interference with the use of, or any defect or
infringement of rights in, or damage to, any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from, and all
distributions on and rights arising out of, any of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Annex A shall not include Excluded Assets. The Equity Pledgor shall, from time
to time, execute and deliver to the Lender Agent, as the Lender Agent may
reasonably request, all such supplements and amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as the Lender Agent
reasonably deems necessary or advisable to ensure a first priority, perfected
security interest in all or any portion of the Collateral.
Joinder — GMAC Home Services, LLC

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment I
to Pledge and Security Agreement and Irrevocable Proxy
     1. Schedule I to the Pledge and Security Agreement is amended by the
addition of the following:
GMAC HOME SERVICES, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2966318
State organization ID number: 20909247
Chief Executive Office/Principal place of business:
2021 Spring Road, Suite 300
Oak Brook, IL 60523
     2. Schedule III to the Pledge and Security Agreement is amended by the
addition of the following to Section 1 thereto:
GMAC HOME SERVICES, LLC
Prior names: GMAC Home Services, Inc.
     3. Schedule VII to the Pledge and Security Agreement is amended by [the
addition of the following:

                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)
GMAC Home Services, LLC
  GMAC Global Relocation Services, LLC   Delaware
 
  GHS Metro NY, Inc.   Delaware
 
  Fort Dearborn Land Title Company   Delaware
 
  Referral Network of IL, LLC   Delaware
 
  Koening & Strey, LLC   Delaware
 
  Koening & Strey Insurance Agency, LLC   Delaware
 
  Referral Network of Pureg, Inc.   Delaware
 
  Eastern Mass Real Estate, LLC   MA
 
  GMAC Real Estate, LLC   Delaware
 
  GHS Mortgage, LLC   Delaware
 
  Pacifico Union Real Estate Group, Ltd.   CA

Joinder — GMAC Home Services, LLC

 



--------------------------------------------------------------------------------



 



     4. Schedule XI to the Pledge and Security Agreement is amended by the
addition of the following, under the heading “Equity Pledgors”:
GMAC Home Services, LLC
2021 Spring Road, Suite 300
Oak Brook, IL 60523
Attn: John Bearden
Phone: 630-214-1605
Fax: 866-432-3342
Email: john_bearden@gmachs.com
     5. Attachment I to the Pledge and Security Agreement is amended by the
addition of the following to Item B thereto:

                          Interest             Type of   Interests Owned       %
of Interests of   Pledged Interests Issuer   Interests   by Pledgor   Pledgor  
Pledgor Pledged  
GMAC Global
  Limited Liability   100%   GMAC Home Services, LLC   100 %  
Relocation Services, LLC
  Company              

Joinder — GMAC Home Services, LLC

 